DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/26/20 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8-11, 14, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoi et al. (US 2005/0244699).
Regarding claims 1 and 20, Shimoi teaches a flow field plate for an electrochemical cell, and an electrochemical cell comprising a membrane electrode assembly and the flow field plate (abstract, Figure 1).

As is seen in Figure 13, the first flow field surface of the flow field plate, or separator (9), includes at least one flow channel, or gas flow path (19), and at least one landing, or rib (21), wherein the landing comprises a man surface (21), and first and second protrusions, or projections (25b), extending from the main surface at first and second edges thereof ([0070]).

With regard to claims 3, 8, 9, and 21-23, the protrusions, or projections (25b) of Shimoi as shown in Figure 13 have flat shapes, and the main surface has a flat shape, and the protrusions are of the same height ([0070]).

As for claims 10, 11, and 24, Shimoi teaches a third protrusion, or projection (25a), having a flat shape and extending from the main surface between the first and second protrusions [0070]).

Regarding claim 14, Shimoi teaches that the flow field plate, or separator (9), may be made from carbon or metal ([0035]).

Claims 1, 2, 4, 6, 7, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (KR 10-1322127).
Regarding claim 1, Jun teaches a flow field plate, or separator (10) including a flow field surface having at least one flow channel, or fluid path (11) and at least one landing, or rib (12), wherein the landing comprises a main surface and protrusions at each edge thereof, specifically the rib has a concavo-convex surface (13) (abstract, Figure 3(b), page 6).


Regarding claims 10, 12, and 13, it is clearly seen in Figure 3(b) that Jun teaches at least one third protrusion between the edge protrusions, the third protrusions also having a rounded shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoi.
The teachings of Shimoi as discussed above are incorporated herein.
Regarding claims Shimoi teaches the flow field plate of claim 1. Shimoi further teaches that the protrusions, or projections, may have a rounded, or semi-circular shape (Figure 21, [0084]). Shimoi teaches that the shape of the projection is selected based on ability of the projection to suitably crush the porous electrode or to crush without excessive load ([0085]). Further, the shape and size can be adjusted to be suitable for molding ([0085]).
It would have been obvious to the skilled examiner to select the appropriate shape for each of the projections of Shimoi such as suggested in [0085] of Shimoi in order to determine the workable shapes for each projection. It has been held that changing the shape of a component is an obvious 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoi as applied to claim 1 above, and further in view of Choi et al. (WO 2011/090246).
The teachings of Shimoi as discussed above are incorporated herein.
Shimoi teaches the flow field plate of claim 1, but fails to teach specifically the configuration of the opposing second surface.
Choi teaches a flow field plate, or separator (1), comprising a first flow field surface and second flow field surface, both flow field surfaces having flow channels, or main channels (100), and lands, or ribs (110), where the lands (110) have protrusions extending from the edges of the main surface of the landing (Figure 5). It is further seen in Figure 5 that the flow field plate, or separator (9), is abutted on both surfaces by a gas diffusion layer (2) and catalyst layer (4) ([46], [60]).
The examiner finds that it would have been obvious to the skilled artisan at the time of the invention to provide the same flow field landings on both sides of the flow field plate, or separator, of Shimoi such as suggested by Choi in order to provide a double-sided separator in a stack of multiple fuel cell units, which the skilled artisan would easily understand to be desirable in order to generate a greater load than a single fuel cell unit.

With regard to claims 16, 17, and 19, the protrusions, or projections (25b) of Shimoi as shown in Figure 13 have flat shapes, and the main surface has a flat shape, and the protrusions may be of different heights, though the heights may be changed depending on the desired gas flow velocity of the gas flow path ([0070], [0073])

As for claim 18, Shimoi teaches a third protrusion, or projection (25a), having a flat shape and extending from the main surface between the first and second protrusions [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729